BLD-267                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1573
                                      ___________

                                 WILLIAM STAPLES,

                                                        Appellant

                                            v.

                    WARDEN H.L. HUFFORD, Warden at FCI-SCH
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 12-cv-00184)
                     District Judge: Honorable William J. Nealon
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 23, 2012

             Before: SCIRICA, SMITH AND CHAGARES, Circuit Judges

                           (Opinion filed September 18, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       William Staples appeals pro se from an order of the United States District Court

for the Middle District of Pennsylvania dismissing his habeas petition filed pursuant to 28
U.S.C. § 2241. For the following reasons, we will summarily affirm the judgment of the

District Court. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       In May 2005, Staples pleaded guilty in the United States District Court for the

Eastern District of Wisconsin to one count of wire fraud, 18 U.S.C. § 1343, and one

count of being a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1); 924(g). At

sentencing in October 2005, the District Court classified Staples as a career offender

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), based on four

Wisconsin state court convictions. He was sentenced to 200 months of incarceration.

The United States Court of Appeals for the Seventh Circuit affirmed, rejecting Staples’

contention that three of his Wisconsin convictions had been discharged, and therefore

should not have been used to enhance his sentence under the ACCA. United States v.

Staples, No. 05-4037, 2007 WL 1140286, at *1 (7th Cir. 2007) (not precedential) (noting

that “Staples presented no evidence that his rights were restored”). Next, Staples filed a

motion pursuant to 28 U.S.C. § 2255 in the Eastern District of Wisconsin, again alleging

that he was improperly sentenced under the ACCA because Wisconsin, in discharging his

convictions, had restored his right to possess firearms. The District Court denied the

§ 2255 motion and Staples did not appeal. Thereafter, Staples filed numerous § 2255

motions in the Eastern District of Wisconsin, all of which were dismissed for lack of

jurisdiction because Staples did not have the required authorization to file a second or




                                             2
successive § 2255 motion. When Staples requested such authorization from the Seventh

Circuit, it was denied.

       Staples filed the instant § 2241 petition in January 2012. The District Court

dismissed the petition, holding that Staples failed to demonstrate that a motion under

§ 2255 would be an inadequate or ineffective remedy. Staples filed a timely notice of

appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s legal conclusions and apply a clearly erroneous standard to its

findings of fact. See Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

       A motion filed under 28 U.S.C. § 2255 in the sentencing court is the presumptive

means for a federal prisoner to challenge the validity of a conviction or sentence. See

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). A petitioner can seek relief

under § 2241 only if the remedy provided by § 2255 is inadequate or ineffective to test

the legality of his detention. In re Dorsainvil, 119 F.3d 245, 249-51 (3d Cir. 1997). A

§ 2255 motion is not “inadequate or ineffective” merely because the petitioner cannot

meet the stringent gatekeeping requirements of § 2255, Okereke, 307 F.3d at 120, or

because the sentencing court does not grant relief, Cradle v. United States ex rel. Miner,

290 F.3d 536, 539 (3d Cir. 2002) (per curiam). Rather, the “safety valve” provided under

§ 2255 is extremely narrow and has been held to apply in unusual situations, such as

those in which a prisoner has had no prior opportunity to challenge his conviction for a

                                             3
crime later deemed to be non-criminal by an intervening change in law. Okereke, 307

F.3d at 120 (citing In re Dorsainvil, 119 F.3d at 251). For example, in Dorsainvil, we

allowed the petitioner to proceed under § 2241 because an intervening change in the law

decriminalized conduct for which he had been convicted, and he had no earlier

opportunity to challenge that conviction. Dorsainvil, 119 F. 3d at 251.

       Staples claims that he was improperly classified as a career offender under the

ACCA because three of his predicate Wisconsin convictions had been “discharged” and

his right to possess firearms had been restored. In support of this allegation, Staples

relies on United States v. Vitrano, 405 F.3d 506 (7th Cir. 2005). In that case, the Seventh

Circuit Court of Appeals held that a defendant challenging an ACCA sentencing

enhancement must show, by a preponderance of the evidence, that his right to ship,

transport, possess, or receive firearms specifically has been reinstated. Id. at 510 (stating

that an ACCA sentence enhancement is not permitted where a state “creates . . . a false

sense of security” by “employ[ing] language in discharging a prisoner that will lull the

individual into the misapprehension that civil rights have been restored to the degree that

will permit him to possess firearms.”). We conclude, however, that Staples’ challenge to

his sentence under Vitrano is not the rare situation rendering § 2255 inadequate or

ineffective. Importantly, we note that Vitrano, which was issued several months before

Staples was sentenced, cannot represent a change in law made after his § 2255 motion

was adjudicated. Thus, we conclude that the exception identified in Dorsainvil is

                                              4
inapplicable here, and Staples may not evade the gatekeeping requirements of § 2255 by

seeking relief under § 2241.1

       Because the appeal does not present a substantial question, we will summarily

affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




1
 To the extent that Staples argues that he is innocent of the underlying § 922(g) firearms
offense, we similarly conclude that the narrow “safety valve” provided under § 2255 does
not apply. In addition, we conclude that none of the other arguments raised in Staples’
§ 2241 petition entitle him to relief.
                                             5